DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:
Claim 5, line 2 reads “two abutting surface” it should read --two abutting surfaces--.
Claim 6, line 2 reads “two abutting surface” it should read --two abutting surfaces--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the two second connecting boards" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fought (U.S. Patent No. 5,154,251) in view of Chen (U.S. Patent No. 9,474,665).
Regarding claim 1, Fought teaches: A mobility assistive device, comprising:
a first frame (Fought: Fig. 2, element 70; front frame) comprising a first support (Fought: fig. 2, element 74, 76; longitudinal members) and at least one first wheel (Fought: Fig. 1, element 20; front wheel), wherein the at least one first wheel is pivotally connected to the first support (Fought: fig. 3, element 114; tube; col. 2, lines 38-48, col. 4, lines 5-12);
Examiner note: through not shown in the figures the second stop portion would be on the second side of the frame connected to flange 162); and
a connecting structure (Figs. 5-7), wherein the first frame is detachably connected to the second frame via the connecting structure (Fought: col. 4, line 62 - col. 5, line 26) and the connecting structure comprises two first connecting boards (Fought: Figs. 4-7, elements 120, 122; spaced flanges) and two positioning members (Fought: Fig. 9, elements 186, 186a, 186b; biased pin, pins);
wherein the two first connecting boards are connected to the first support (Fought: col. 1, lines 14-17), and each of the two first connecting boards has a slot (Fought: Figs. 4-7, element 130; recess), an abutting surface (Fought: fig. 4-7, element 132; second recess), and each of the slots is adapted to be engaged with the at least one supporting rod (Fought: col. 4, lines 64-67); each of the abutting surfaces is adapted to be abutted against one of the two abutting portions (Fought: col. 5, lines 4-7); and
each of the two positioning members comprises a positioning portion (Fought: Fig. 9, element 186a-b; pins) when each of the slots is engaged with the at least one supporting rod and each of the abutting surfaces abuts against one of the two abutting portions (Fought: col. 4, line 64 – col. 5, line 7), each of the positioning portions is movable between a locked position and a 
However Fought does not teach:
each of the two first connecting boards has and a perforation (Chen: Fig. 6, element 242; connecting holes); and
wherein the two positioning members are disposed on the second support (Chen: Fig. 6, elements 33, 34; holding boards, securing assemblies), and each of the two positioning members comprises a positioning portion (Chen: Fig. 3, element 36; connecting rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frames disclosed by Fought with the securing assembly locations disclosed by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a more outboard and rearward location for the release assemblies making it easier to be activated by the operator. Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the securing device location, such that it is located on the rear frame in view of Chen, since doing so amounts to no more than the obvious combination of familiar elements (i.e. locating securing devices), according to known methods (i.e. on the rear frame) in a manner that yields predictable results (i.e. the securing elements are more outboard and rearward making the easier to reach by the operator).
Regarding claim 2, Fought teaches: wherein the second support comprises two second connecting boards (Fought: Figs. 7-8, elements 160, 162; flanges); two ends of the at least one Examiner note: In Fought the at least one rod consists of the two protrusions. Since each protraction has an end connected to flanges 160, 162, two ends of the at least one rod is connected to the flanges).
However, Fought does not teach:
 each of the two positioning members is disposed on one of the two second connecting boards.
However, in the same field of endeavor, Chen teaches:
	each of the two positioning members is disposed on one of the two second connecting boards (Chen: Fig. 6, elements 33, 34; holding boards, securing assemblies).
  	Regarding claim 7, Fought teaches: wherein the at least one supporting rod is a cylinder (Fought: Figs. 4-7, element 170 protrusion; col. 4, lines 54-56); each of the slots is formed by recessing into an outer periphery of one of the two first connecting boards (Fought: Figs. 5-7, element 130; recess); an inner surface of each of the slots is a curved surface and is adapted to be abutted against the at least one supporting rod (Fought: Fig, 7; col. 4, lines 64-67).
	Regarding claim 8, Fought teaches: wherein a wall of each of the slots has a slanted surface (Fought: Fig. 5, element 130; recess; Examiner note; the front wall of recess 130 closest to lateral member 80 is slanted).
	Regarding claim 11, Fought teaches: wherein when the first frame is disassembled from the second frame, the at least one supporting rod and the two abutting portions are located in a first position; when the first frame is assembled with the second frame, the at least one supporting rod and the two abutting portions are pressed downward to be located in a second position; the second position is lower than the first position (Fought: Figs 6-7: col. 5, lines 2-7).
Regarding claim 12, Fought teaches: A connecting structure for a mobility assistive device (Fought Abstract), wherein the mobility assistive device comprises a first support (Fought: Fig. 2, element 70; front frame; fig. 2, element 74, 76; longitudinal members), a second support (Fought: Figs. 3-4; element 72; rear frame Figs. 3-4, elements 140, 142; longitudinal members), and a plurality of wheels (Fought: Fig. 1, element 10, 20; rear wheel, front wheel); the first support is detachably connected to the second support by the connecting structure (Fought: Figs. 5-7; col. 4, line 62 - col. 5, line 26); the second support comprises at least one supporting rod (Fought: Figs. 4-7, element 170; protrusion) and two abutting portions (Fought: Figs. 4-7, element 180; stop member; col. 4, lines 41-45; Examiner note: through not shown in the figures the second stop portion would be on the second side of the frame connected to flange 162); the plurality of wheels are respectively connected to the first support (Fought: Fig. 1, element 20; front wheel) and the second support (Fought: Fig. 1, element 10; rear wheel); the connecting structure comprises:
two first connecting boards (Fought: Figs. 4-7, elements 120, 122; spaced flanges) which are connected to the first support (Fought: col. 4, lines 14-18), wherein each of the two first connecting boards has a slot (Fought: Figs. 4-7, element 130; recess), an abutting surface (Fought: fig. 4-7, element 132; second recess); each of the slots is engaged with the at least one supporting rod (Fought: col. 4, lines 64-67); each of the abutting surfaces is adapted to abut against one of the two abutting portions (Fought: col. 5, lines 4-7);
when each of the slots is engaged with the at least one supporting rod and each of the abutting surfaces abuts against one of the two abutting portions, each of the positioning portions is movable between a locked position and a released position; when the positioning portions are 
However, Fought does not teach:
each of the two first connecting boards has a perforation; and
two positioning members which are disposed on the second support, wherein each of the two positioning members comprises a positioning portion.
However, in the same field of endeavor, Chen teaches:
each of the two first connecting boards has a perforation (Chen: Fig. 6, element 242; connecting holes); and
two positioning members which are disposed on the second support (Chen: Fig. 6, elements 33, 34; holding boards, securing assemblies), wherein each of the two positioning members comprises a positioning portion (Chen: Fig. 3, element 36; connecting rod).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frames disclosed by Fought with the securing assembly locations disclosed by Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide a more outboard and rearward location for the release assemblies making it easier to be activated by the operator. Moreover, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the securing device location, such that it is located on the rear frame in view of Chen, since doing so amounts to no more than the obvious combination of familiar elements (i.e. locating securing devices), according to known methods (i.e. on the rear frame) in a manner that yields predictable results (i.e. the securing elements are more outboard and rearward making the easier to reach by the operator).
Regarding claim 13, Fought teaches: wherein each of the abutting surfaces is a complementary flat or a complementary curved surface corresponding to one of the two abutting portions (Fought: fig. 5, elements 132, 180; recess, stop member; Examiner note: both elements have a complementary round shape).
Regarding claim 14, Fought teaches: wherein the at least one supporting rod is a cylinder (Fought: Figs. 4-7, element 170 protrusion; col. 4, lines 54-56); each of the slots is formed by recessing into an outer periphery of one of the two first connecting boards (Fought: Figs. 5-7, element 130; recess); an inner surface of each of the slots is a curved surface and is adapted to be abutted against the at least one supporting rod (Fought: Fig, 7; col. 4, lines 64-67).
Regarding claim 15, Fought teaches: wherein a wall of each of the slots has a slanted surface (Fought: Fig. 5, element 130; recess; Examiner note; the front wall of recess 130 closest to lateral member 80 is slanted).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fought in view of Chen and Malblanc (U.S. Patent No. 5,291,959).
	Regarding claim 9, Fought does not teach: wherein the second frame comprises at least one anti-tilt rod; when the first frame is separated from the second frame, the at least one anti-tilt rod and the two second wheels abut against a bearing surface; when the first frame is engaged with the second frame, the at least one anti-tilt rod leaves the bearing surface.
	However, in the same field of endeavor, Malblanc teaches: 
	wherein the second frame comprises at least one anti-tilt rod (Malblanc Figs. 3-4, element 27, castor wheel); when the first frame is separated from the second frame, the at least one anti-tilt rod and the two second wheels abut against a bearing surface; when the first frame is engaged 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle disclosed by Fought with the castor wheels disclosed by Malblanc. One of ordinary skill in the art would have been motivated to make is modification in order to make fitting the two frame parts together simple and easy due to the castor wheel supporting the rear portion when it is no connected to the front (Malblanc: col. 4, lines 35-40; col. 4, lines 66 – col. 5, line 3).
	Regarding claim 10, Fought does not teach: wherein the at least one anti-tilt rod is located on a side of the second frame which is opposite to a side of the second frame facing the first frame.
However, in the same field of endeavor, Malblanc teaches:
wherein the at least one anti-tilt rod is located on a side of the second frame which is opposite to a side of the second frame facing the first frame (Malblanc: Fig. 2; col. 4, lines 35-37).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lo (U.S. Patent No. 7,275,608) discloses a vehicle frame with a driving device attached by a connecting unit.
Manternach et al. (U.S. Patent No. 9,440,690) discloses a scooter with front and read frame portions that are detachably coupled.
Bach Castillo (U.S. Patent No. 10,588,796) discloses a system for coupling an auxiliary element to a wheelchair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611